                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
_______________________________________
                                         )
Intellectual Ventures I, LLC,            )
Intellectual Ventures II, LLC,           )
                                         )
                         Plaintiffs,     )
                                         )
v.                                       )        Civil Action
                                         )      No. 16-10860-PBS
Lenovo Group Ltd., Lenovo                )
(United States) Inc., LenovoEMC          )
Products USA, LLC, and EMC               )
Corp.,                                   )
                                         )
                         Defendants.     )
________________________________________)
                                         )
Intellectual Ventures I, LLC,            )
Intellectual Ventures II, LLC,           )
                                         )
                         Plaintiffs,     )        Civil Action
                                         )      No. 16-10868-PBS
v.                                       )
                                         )
NetApp, Inc.,                            )
                                         )
                         Defendant.      )
________________________________________)

              MEMORANDUM AND ORDER ON CLAIM CONSTRUCTION

                          September 9, 2019

Saris, C.J.

                             INTRODUCTION

    Intellectual Ventures I, LLC and Intellectual Ventures II,

LLC (collectively, “IV”) accuse Defendants EMC Corporation,

Lenovo Group Ltd., Lenovo (United States) Inc., LenovoEMC

Products, USA, LLC, and NetApp, Inc. (collectively “Defendants”)



                                  1
of infringing U.S. Patent No. 6,968,459 (the “ʼ459 patent”)

entitled “Computing environment having secure storage device.”

IV asserts claims 15, 18, 24, and 25. Independent claims 15 and

18 state:

    15. A method for accessing a storage device comprising:

            detecting a storage device within the storage
            drive;

            sensing whether a storage device has device-
            specific security information stored thereon;

            providing full-access to the storage device
            when the storage device has the device-
            specific security information by:

                encrypting digital data using the
                security information during a write
                access to write the digital data to the
                storage device; and

                decrypting digital data using the
                security information during a read
                access to read the digital data from the
                storage device; and

            providing restricted-access to the storage
            device when the storage device does not store
            the device-specific security information by
            preventing the digital data from being
            written to the storage device during the
            write access.

    18. A method for controlling access to a storage device
    comprising:

            detecting a storage device within a storage drive;

            sensing whether the storage device has security
            information generated from a combination of
            device-specific information associated with the
            storage device and user-specific information
            associated with a user;


                                  2
         configuring the storage drive to prevent write
         access to the storage device when the security
         information is not sensed; and

         configuring the storage drive to permit write
         access by encrypting digital data using the
         security information and writing the encrypted
         digital data to the storage device when the
         security information is sensed.

ʼ459 patent, claims 15 and 18. The parties dispute the claim

construction of five terms: (1) “detecting a storage device

within a storage drive,” including disputes around “storage

device” and “storage drive,” (2) “sensing whether a storage

device has [device-specific] security information,” (3) “device-

specific security information,” (4) “security information

generated from a combination of device-specific information

associated with the storage device and user-specific information

associated with a user,” and (5) “encrypting digital data using

the security information.” The Court held a non-evidentiary

Markman hearing on April 24, 2019, and the parties submitted

supplemental briefing afterwards.

                           BACKGROUND

    The ʼ459 patent relates to a method of creating a secure

computing environment by “preventing the authorized user from

using sensitive data in an unauthorized manner.” ʼ459 patent,

col. 1, ll. 21-23. With “conventional security measures” prior

to the invention claimed in the ʼ459 patent, it was “very

difficult to prevent an authorized user from appropriating


                                3
sensitive data by simply copying the sensitive data to a

removable storage device such as a floppy diskette.” Id. at col.

1, ll. 23-26. To address this issue, the inventors of the ʼ459

patent developed a computing environment “in which a computer

automatically operates in a secure ‘full-access’ data storage

mode when the computer detects the presence of a secure

removable storage device.” Id. at col. 1, ll. 36-39.

Alternatively, “[i]f the computer senses a non-secure removable

storage device then the computer automatically operates in a

‘restricted-access’ mode.” Id. at col. 1, ll. 39-42.

    Figure 1 of the ʼ459 patent, below, illustrates a system-

level overview, depicting “a diagram of a computer 100 that

automatically operates in a secure data storage mode when the

computer 100 senses that storage device 151 is a secure storage

device.” Id. at col. 2, ll. 30-33. “Each storage device 151

represents a removable device having a storage medium for

holding digital information such as a floppy diskette . . . .”

Id. at col. 3, ll. 8-10. “Each removable media drive 121

represents a device suitable for servicing access requests for

storage device 151 such as a floppy drive . . . .” Id. at col.

3, ll. 13-15.




                                4
According to the invention, “computer 100 automatically operates

in full-access data storage mode only when the computer 100

detects a secure removable storage device 151 present within any

one of the removable media drives 121.” Id. at col. 3, ll. 57-

60. To “automatically detect whether a storage device 151 is a

secure device, computer 100 determines whether device-specific

security information was written to storage device 151.” Id. at

col. 4, ll. 6-9. Method 200, illustrated in the figure below,



                                5
details an exemplary way in which software applications 136 on

computer 100 (hereinafter referred to as the “storage manager”)

detect the required security information to allow computer 100

to operate in full-access mode.1 See id. at col. 4, ll. 46-52.

“In block 204, the storage manager detects whether storage

device 151 is a ‘secure’ removable device by attempting to read

any device-specific security information from storage device

151.”   2   Id. at col. 5, ll. 7-10. “In block 206, the storage

manager retrieves drive-specific security information that is

specific to removable media drive 121 such as a serial number or

calibration parameters . . . .” Id. at col. 5, ll. 20-22. “In

block 208, the storage manager retrieves user-specific security

information from the computer user by, for example, prompting

the user for a password, or performing a retina or fingerprint

scan.” Id. at col. 5, ll. 39-42. “In block 210, the storage

manager retrieves manufacturing information that was physically




1     “In one embodiment, the storage manager performs method 200 anytime a .
. . storage device 151 is inserted into removeable media drive 121. In
another embodiment, the storage manager performs method 200 at the request of
a user.” ʼ459 patent, col. 4, ll. 57-62.

2     “[I]n one embodiment the device-specific security information is a hash
of the addresses of the bad sectors for storage device 151. Because it is a
function of the physical characteristics of the actual storage medium within
storage device 151, the format information is inherently unique to each
storage device 151.” ʼ459 patent, col. 4, ll. 12-17. “In other words, the
addresses of the bad sectors change from device to device.” Id. at col. 4,
ll. 18-19. This seems like cataloguing where a specific floppy disk or CD is
scratched or damaged such that the specific portion of the removeable storage
device could not have data written on to it, or read from it, in those areas.


                                      6
etched on storage device 151 during the manufacturing process.”

Id. at col. 5, ll. 47-49.3




3     “For example, in one embodiment a laser etches a unique serial number,
run number or a date stamp on the storage device during manufacturing. In
another embodiment, however, storage device 151 contains a computer chip for
electronically storing a unique identifier.” Id. at col. 5, ll. 49-54.


                                      7
    If for some reason the storage manager is unable to read or

retrieve the necessary security information in one of the

blocks, the storage manager proceeds to block 216 and operates

computer 100 in a restricted-access data storage mode. Id. at

col. 5, ll. 15-19, 35-38, 42-46, 54-57. In restricted-access

mode, removable media-drive 121 is configured “as a read-only

drive such that the user can read data from the removable

storage device but cannot write data to the drive. In addition,

the user is prevented from accessing non-sensitive data within

the organization.” Id. at col. 7, ll. 9-13.

    Otherwise, if the storage manager is able to retrieve or

read the required security information, then “[i]n block 212,

the storage manager generates a cryptographic key by combining

the information, or a portion thereof, that was retrieved in

blocks 206 through 210.” Id. at col. 5, ll. 58-60. In one

embodiment, “the storage manager combines, such as by

concatenating, all or various portions of the information that

was retrieved in blocks 206 through 210 and submits the result

to a conventional cryptographic hashing algorithm.” Id. at col.

6, ll. 4-8. When the storage manager is successfully able to

complete method 200, computer 100 operates in full-access mode.

    When the computer is operating in full-access mode,

“storage management software uses a cryptographic key to encrypt

and decrypt the data stream between the computer and the


                                8
removable storage device.” Id. at col. 3, ll. 61-64. Depending

upon the system’s selected security level, the cryptographic key

is generated by combining one or more of the following:

    (1) device-specific security information derived from
    the unique format information of the removable storage
    device, (2) manufacturing information that has been
    etched onto the storage device, (3) drive-specific
    information, such as drive calibration parameters,
    retrieved from the storage drive, and (4) user-
    specific information such as a password or biometric
    information.

Id. at col. 3, ll. 66 – col. 4, ll. 5. In addition to encrypting

data written to the storage device, the computer allows the user

to access the local area network and remote computer. Id. at

col. 6, ll. 46-47. Thus, “[i]n this manner, the present

invention allows storage device 151 to be used as an ‘access

card’ by which the user gains access to sensitive data of the

organization. In addition, data stored on other storage devices,

such as internal hard disk 120 . . . may actually be encrypted

using the unique key generated from the unique format

information of key disk 151.” Id. at col. 6, ll. 48-54.

                         LEGAL STANDARD

    Claim construction is an issue of law for the court.

Markman v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996).

Courts seek to give words of a claim their “ordinary and

customary meaning,” which is “the meaning that the term would

have to a person of ordinary skill in the art in question at the



                                9
time of the invention.” Phillips v. AWH Corp., 415 F.3d 1303,

1312-13 (Fed. Cir. 2005) (en banc) (citations omitted). A person

of ordinary skill in the art looks to “the words of the claims

themselves, the remainder of the specification, the prosecution

history, and extrinsic evidence concerning relevant scientific

principles, the meaning of technical terms, and the state of the

art.” Id. at 1314 (quoting Innova/Pure Water, Inc. v. Safari

Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir.

2004)). “[T]he specification is the single best guide to the

meaning of a disputed term,” and is “thus, the primary basis for

construing the claims.” Id. at 1321 (citations and quotations

omitted). However, a court should be careful not to import

limitations from specific embodiments in the specification into

the claims, see id. at 1320, nor should the construction of the

claim exclude a preferred embodiment, see Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1583-84 (Fed. Cir. 1996).

    The prosecution history “often inform[s] the meaning of the

claim language by demonstrating how the inventor understood the

invention and whether the inventor limited the invention in the

course of prosecution.” Phillips, 415 F.3d at 1317. The

prosecution history “consists of the complete record of

proceedings before the PTO,” id., including a patent owner’s

statements during an inter partes review proceeding, see Aylus

Networks, Inc. v. Apple Inc., 856 F.3d 1353, 1360 (Fed. Cir.


                                10
2017). This “ensure[s] that claims are not argued one way in

order to maintain their patentability and in a different way

against accused infringers.” Id.

                            DISCUSSION

1. “detecting a storage device within a storage drive”

                                      Defendants’ Proposed
   IV’s Proposed Construction
                                          Construction
Detecting the presence of a     Determining that a removable
storage device within a storage storage device, such as a
drive.                          floppy diskette, has been
                                inserted into a storage drive.
  • “storage device” – a
     device capable of storing     • “storage device” – a
     computer data.                  device having a storage
                                     medium for holding
  • “storage drive” – hardware       digital information.
     and software used to host
     and represent a storage       • “storage drive” – a
     device in a computer or         device suitable for
     computer system.                servicing access requests
                                     for the storage device.


    The parties dispute the meaning of the term “detecting a

storage device within a storage drive.” Defendants argue that

this term requires a “removable” storage device, while IV argues

that the claim term includes detecting both removable storage

devices and fixed storage devices, like hard disk drives. At the

hearing, the parties agreed that a “storage device” is “a device

having a storage medium for holding digital information.” Docket

No. 250 at 39:17-40:8. The parties also dispute the meaning of

the term “storage drive.”




                                11
    IV argues that because the term “removable” is not present

in either claim 15 or 18, its inclusion would improperly import

a limitation into the claim language. See JVW Enters., Inc. v.

Interact Accessories, Inc., 424 F.3d 1324, 1335 (Fed. Cir. 2005)

(holding a court should “not import limitations into claims from

examples or embodiments appearing only in a patent’s written

description, even when a specification describes very specific

embodiments of the invention or even describes only a single

embodiment”).

    A court may depart from the plain and ordinary meaning of

the claim language in only two instances: (1) if the patentee is

acting as his own lexicographer, or (2) “when the patentee

disavows the full scope of the claim term either in the

specification or during prosecution.” Hill-Rom Servs., Inc. v.

Stryker Corp., 755 F.3d 1367, 1371 (Fed. Cir. 2014) (quoting

Thorner v. Sony Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365

(Fed. Cir. 2012)). Neither party argues that the patentee is

acting as his own lexicographer, but Defendants assert that the

patentee disavowed detecting storage devices that are not

removable. A court may find “disavowal or disclaimer based on

clear and unmistakable statements by the patentee that limit the

claims, such as ‘the present invention includes . . .’ or ‘the

present invention is . . .’ or ‘all embodiments of the present

invention are . . . .’” Luminara Worldwide, LLC v. Liown Elecs.


                                12
Co., 814 F.3d 1343, 1353 (Fed. Cir. 2016). When a patent

“describes the features of the ‘present invention’ as a whole,

this description limits the scope of the invention.” Regents of

Univ. of Minn. v. AGA Med. Corp., 717 F.3d 929, 936 (Fed. Cir.

2013) (quoting Verizon Servs. Corp. v. Vonage Holdings Corp.,

503 F.3d 1295, 1308 (Fed. Cir. 2007)).

    Here, the specification states that: “the present invention

allows storage device 151 to be used as an ‘access card’ by

which the user gains access to sensitive data of the

organization.” ʼ459 patent, col. 6, ll. 48-50. Since “[e]ach

storage device 151 represents a removable storage device,” the

specification confirms that the invention involves a storage

device that can be inserted into and removed from the computer,

like an “access card.” Id. at col. 3, ll. 8-9; see also id. at

fig.1 (showing a computer system which depicts a removable

device/drive combination).

    In the specification, the patentee also distinguishes prior

art, stating that “with conventional security measures it is

very difficult to prevent an authorized user from appropriating

sensitive data by simply copying the sensitive data to a

removable storage device such as floppy diskette.” Id. at col.

1, ll. 23-26. “According to the invention,” this problem is

“addressed by a secure computing environment in which a computer

automatically operates in a secure ‘full-access’ data storage


                                13
mode when the computer detects the presence of a secure

removable storage device. If the computer senses a non-secure

removable storage device then the computer automatically

operates in a ‘restricted-access’ mode.” Id. at col. 1, ll. 3643

(emphasis added). While the term “storage device” is broad

enough to include internal hard disk drives, the patentee has

disavowed an invention that detects fixed as well as removable

storage devices.

    IV argues that the doctrine of claim differentiation

requires that “removable” not be read into claims 15 and 18

because Defendants’ construction would make the language of

dependent claims 5, 28, 37, and 46 superfluous. “The doctrine of

claim differentiation stems from the common sense notion that

different words or phrases used in separate claims are presumed

to indicate that the claims have different meanings and scope.”

Seachange Int’l, Inc. v. C-COR, Inc., 413 F.3d 1361, 1368–69

(Fed. Cir. 2005) (cleaned up). For example, dependent claim 28

recites: “The method of claim 18, wherein writing the encrypted

digital data includes writing the encrypted digital data to a

removable storage medium.” ʼ459 patent, claim 28. Claim 46 also

recites, “[t]he computer of claim 39, wherein the storage device

is a removable storage medium.” Id. at claim 46. Thus, IV argues

the storage device detected in claims 15 and 18 need not be

removable.


                                14
    Defendants respond that the “removable storage medium” in

the claims is actually described in the specification as a

subtype of a removable storage device. See id. at col. 7, ll.

43-65 (discussing the floppy diskette depicted in figures 3A and

3B as one embodiment of a storage device and the disc-shaped

magnetic medium within it as a storage medium); see also id. at

claim 16 (“The method of claim 15, wherein encrypting the

digital data includes generating a cryptographic key as a

function of format characteristics of an underlying storage

medium of the storage device.”). While the record is not clear

about the difference between a “storage device” and a “storage

medium,” the use of different terms undermines IV’s position

that “removable” must not be included in claims 15 and 18.

Therefore, “detecting a storage device within a storage drive”

means “detecting a removable storage device within a storage

drive.”

    The parties also dispute the meaning of “storage drive.”

Defendants, drawing from language in the specification, propose

that a storage drive is “a device suitable for servicing access

requests for the storage device.” See id. at col. 3, ll. 13-14

(“Each removable media drive 121 represents a device suitable

for servicing access requests for storage device 151 . . . .”).

IV proposes that a storage drive is “hardware and software used

to host and represent a storage device in a computer or computer


                                15
system.” But this language does not appear in the claims,

specification, or extrinsic evidence.

    The claims require that a storage drive must be able to

prevent or permit “write access” to a storage device depending

on whether the removable storage device detected within it is

secure. See id. at claim 18 (claiming a method for controlling

access to a storage device comprising “configuring the storage

drive to prevent write access . . . configuring the storage

drive to permit write access”). The specification supports

Defendants’ reading of the claim language. The specification

explains that “[e]ach removable media drive 121 represents a

device suitable for servicing access requests for storage device

151 such as a floppy drive, a magneto-optical drive, a CD-ROM

drive, a SuperDisk™ drive, a removable-cartridge drive such as a

Zip™ drive, or even a tape drive.” Id. at col. 3, ll. 13-17; see

also id. at col. 3, ll. 7-8 (“[R]emovable media drives 121 . . .

are used to access one or more removable storage devices 151.”).

    The parties agree that technical dictionaries from the time

of the invention do not define “storage drive.” However,

dictionary definitions of “drive” and “disk drive” buttress

Defendants’ proposed construction. See Docket No. 258-1 (Ex. 18,

The Authoritative Dictionary of IEEE Standards Terms (7th ed.

2000)) at 5 (“disk drive”: “[a]n electromechanical device that

reads from and writes to disks.”); Docket No. 258-2 (Ex. 19, The


                                16
Computer Glossary (9th ed. 2001)) at 4 (“disk drive”: “[a]

peripheral storage device that holds, spins, reads and writes

magnetic or optical disks. It may be a receptacle for disk

cartridges, disk packs or floppy disks, or it may contain

nonremovable disk platters like most personal computer hard

disks.”); Docket No. 258-3 (Ex. 20, The Computer Desktop

Encyclopedia (2d ed. 1999)) at 5 (same); Docket No. 258-4 (Ex.

21, Microsoft Computer Dictionary (4th ed. 1999)) at 5 (“disk

drive”: “[a]n electromechanical device that reads from and

writes to disks. . . . Two types of disk drives are in common

use: floppy disk drives and hard disk drives.”). Additionally,

Defendants’ proposed construction is supported by

contemporaneous marketing literature from Imation, the original

assignee of the ʼ459 patent. A 1998 presentation given by

Imation on its SuperDisk product (reference in the patent’s

specification) describes a “drive” as a component that can

“[r]ead and write 120 MB superdisks.” Docket No. 258-5 at 7.

    In supplemental briefing, IV raises a new argument that a

storage drive could be either a “logical drive” or a “physical

drive.” A “logical drive” is “[a]n allocated part of a physical

disk drive that is designated and managed as an independent

unit. For example, drives C:, D: and E: could represent three

physical drives or one physical drive partitioned into three

logical drives. Contrast with physical drive.” Docket No. 259-2


                                17
(Ex. 1, The Computer Desktop Encyclopedia (2d. ed. 1999)) at 6.

A “physical drive” is defined as “the actual unit of hardware of

a disk or tape drive.” Id. at 7. IV argues that a logical drive

could be the storage drive because a storage device could be

connected to a logical drive destination. However, IV provides

no support -- intrinsic or extrinsic -- for this construction.

Additionally, IV does not explain whether a logical drive can

read from or write to a removable storage device. This last-

minute proposed construction is incongruous with the rest of the

claim language and specification. Accordingly, the Court

declines the proposed construction and limits the term to a

physical drive that can read from and write to a storage device.

A “storage drive” is a “device suitable for servicing access

requests for the storage device.”

2. “sensing whether a storage device has device-specific
security information” and “sensing whether the storage device
has security information”

   IV’s Proposed Construction             Defendants’ Proposed
                                              Construction
No construction required.           Determining whether the storage
                                    device has [devicespecific
                                    security information/security
                                    information] stored on it.

                                    This step requires sensing the
                                    presence of security
                                    information stored on the
                                    device, rather than sensing
                                    whether a password is required
                                    to access the device.



                                18
    The parties dispute the meaning of the term “sensing

whether the storage device has security information.” ʼ459

patent, claim 18. IV argues that the term does not require

construction because it only requires the application of

commonly understood words. Defendants urge the Court to

interpret the word “has” to mean “stored on it.”

    The Court begins with the plain and ordinary meaning of the

word “has,” which means “to hold, include, or contain as a part

or a whole.” Docket No. 231-2 (Merriam-Webster’s Collegiate

Dictionary (10th ed. 1993)) at 5. This meaning is consistent

with the position IV took during the two inter partes reviews of

the ʼ459 patent -- the first filed by Unified Patents, Inc.,

(IPR2016-01404) and the second by the Defendants (IPR2017-

00467). During these proceedings, IV made several arguments

about the scope of claims 15 and 18 in order to distinguish the

cited prior art. The doctrine of prosecution disclaimer extends

to inter partes review proceedings as long as a patent owner’s

statements are “clear and unmistakable.” Aylus Networks, 856

F.3d at 1360-61.

    To distinguish a prior art patent (“Blakley”) during inter

partes review, IV argued that the sensing limitation required

the security information to be stored on the device for both

claim 15 and claim 18. See Docket No. 231-3 at 20 (“Petitioners’

argument ignores a key portion of the claim element -- that the


                                19
sensing action determines whether the device-specific security

information is stored on the storage device. Petitioners’

omission is not surprising because Blakley never stores the

pseudorandom bit string on the storage device.”); id. at 33

(“Petitioners’ argument [for claim 18] fails because Blakley

never discloses ‘sensing whether the storage device has’ the

pseudorandom bit string. As explained above relative to claim

15, Petitioners conflate the pseudorandom bit string, which

Blakley generates anew for each disk access and never stores,

with the one-way function of the secret key, which is used for

password authentication.” (emphasis added)).

    IV’s argument was adopted by the PTAB in denying

institution of inter partes review on claims 15 and 18. The

Board noted that claim 15 “requires . . . a determination of

whether the storage device contains ‘device-specific security

information.’” Docket No. 231-6 at 10 (emphasis added). It went

on to find that “Blakley teaches [the] . . . pseudorandom bit

string is not stored on the storage device, as required by claim

15.” Id. at 12 (emphasis added). As to claim 18, the Board held

that it also “requires a determination of whether the storage

device contains ‘security information.’” Id. at 13 (emphasis

added). And it declined to institute review of claim 18 for the

same reasons as claim 15. See id. at 14.




                                20
    Therefore, the Court construes “sensing whether the storage

device has security information” to mean “sensing whether the

storage device contains security information stored on it.”

Defendants’ also propose a limitation on what “sensing”

requires. The Court gives the word “sensing” its plain and

ordinary meaning.

3. “device-specific security information”

   IV’s Proposed Construction          Defendants’ Proposed
                                            Construction
Information specific to a         Information specific to the
storage device that is used to    storage device (as opposed to
secure information.               manufacturing information that
                                  has been etched onto the
                                  storage device, drive-specific
                                  information, and user-specific
                                  information) that is used to
                                  secure access to the storage
                                  device.

    The parties dispute the meaning of the term “device-

specific security information.” Both parties agree that device-

specific information is information specific to a storage

device. Defendants seek to construe the claim language to

exclude “manufacturing information that has been etched onto the

storage device, drive specific information, and user-specific

information” from also being “device-specific security

information,” while IV argues that its construction is

consistent with the construction adopted by the Patent Trial and

Appeal Board (“PTAB”) in a related inter partes review



                                 21
proceeding. The parties also disagree about whether the security

information is used to “secure information” or used to “secure

access to the storage device.”

    The Court begins with the claim language. Claim 18

explicitly differentiates between “device-specific information

associated with the storage device” and “user-specific

information associated with a user.” ʼ459 patent, claim 18; see

also Innova/Pure Water, 381 F.3d at 1119 (“[W]hen an applicant

uses different terms in a claim it is permissible to infer that

he intended his choice of different terms to reflect a

differentiation in the meaning of those terms.”).

    The specification differentiates between the four types of

security information. See, e.g., ʼ459 patent, col. 3, ll. 64 –

col. 4, ll. 5 (noting that depending upon the selected security

level, the cryptographic key is generated by combining

(1) device-specific security information, (2) manufacturing

information, (3) drive-specific security information, and

(4) user-specific security information). It also states that in

one embodiment “the device specific security information can be

combined with information that was etched into the storage

device 151 via a laser during manufacturing,” to increase the

level of security of computer 100. Id. at col. 4, ll. 20-25.

    During a prior inter partes review proceeding, IV argued:




                                 22
    [T]he ʼ459 patent consistently stresses that the
    “device-specific security information” is separate and
    distinct from other security information, including
    “(2) manufacturing information that has been etched
    onto the storage device, (3) drive-specific
    information, such as drive calibration parameters,
    retrieved from the storage device, and (4)
    userspecific information such as a password or
    biometic [sic] information.”

Docket No. 231-4 at 21 (emphasis removed) (quoting ʼ459 patent,

col. 4, ll. 1-5). Because statements made by a patent owner

during an inter partes review proceeding are part of the

prosecution history, IV may not now argue that “device-specific

security information” includes other types of security

information.

    IV asserts that its proposed construction is based on the

PTAB’s construction of the term. In a prior inter partes review

proceeding, non-party UPI argued that “device-specific security

information,” meant “information that is specific to the storage

device and used to secure access to the storage device.” Docket

No. 233-2 (Ex. A, IPR2016-01404, Final Written Decision) at 11.

IV responded that the information was “unique,” rather than

specific. Id. The PTAB construed “device-specific security

information” to mean “information particular to, but not

necessarily unique to, a storage device used to secure access to

the storage device.” Id. at 12-13. The Court adopts the PTAB’s

definition, which is based on the plain and ordinary meaning of

“specific,” and holds that “device-specific security


                                23
information” means “information particular to, but not

necessarily unique to, a storage device used to secure access to

the storage device.” Consistent with IV’s prior statements to

the PTAB, the Court also excludes from the construction the

other three types of security information.

4.   “security information generated from a combination of
device-specific information associated with the storage device
and user-specific information associated with a user” / “the
security information”


   IV’s Proposed Construction         Defendants’ Proposed
                                          Construction
Information created by          Information that is created by
combining together              combining together (such as by
devicespecific information and concatenating) device-specific
userspecific information for    information and user-specific
the purpose of securing access. information and that is used to
                                control access.

                                 This step requires more than
                                 using information falling under
                                 both categories.

    At the hearing, the parties appeared to agree that the

Court should use the plain and ordinary meaning of the term. See

Docket No. 250 at 114:18-25. Consequently, the term “security

information generated from a combination of device-specific

information associated with the storage device and user-specific

information associated with a user” requires no further

construction.




                                24
5.    “encrypting digital data using the security information”

     IV’s Proposed Construction          Defendants’ Proposed
                                             Construction
Using the security information     Using the security information
to create an encrypted form of     to mathematically transform
the digital data.                  digital data into a secret,
                                   encoded form.

      Both claims 15 and 18 describe “encrypting digital data

using the security information.” ʼ459 patent, claims 15 and 18.

The parties dispute what “encrypting” means. The Court gives the

term its plain and ordinary meaning. See Docket No. 231-10 (Ex.

9, Newton’s Telecom Dictionary (20th ed. 2004)) at 4 (describing

“encryption” as “the transformation of data into a form

unreadable by anyone without a secret decryption key”); Docket

No. 231-11 (Ex. 10, McGraw-Hill Illustrated Telecom Dictionary

(2001)) at 4 (“Encryption”: “The process of translating of data

into a secret code.”); Docket No. 231-12 (Ex. 11, Dictionary of

Computer and Internet Terms (7th ed. 2000)) at 4 (“encryption”:

“the act of converting information into a code or cipher so that

people will be unable to read it.”); Docket No. 231-13 (Ex. 12,

Microsoft Press Computer Dictionary (3rd ed. 1997)) at 4

(“encryption”: “The process of encoding data to prevent

unauthorized access, especially during transmission. Encryption

is usually based on a key that is essential for decoding.”);

Docket No. 231-14 (Ex. 13, The New Oxford American Dictionary

(2d ed. 2005)) at 4 (“encrypt”: “convert (information or data)


                                  25
into cipher or code, esp. to prevent unauthorized access”); see

also Docket No. 258-5 at 35 (Imation, the original assignee of

the patent, describing “encryption” as “the scrambling of

information to make it accessible only to specific parties . . .

requir[ing] a key or password for access”). So, the term

requires no further construction.

                               ORDER

      For the reasons stated above, the Court construes the

disputed terms as follows:

  -   “detecting a storage device within a storage drive” means
      “detecting a removable storage device within a storage
      drive”

        o “storage device” is “a device having a storage medium
          for holding digital information”

        o “storage drive” is “a device suitable for servicing
          access requests for a storage device”

  -   “sensing whether the storage device has security
      information” means “sensing whether the storage device
      contains security information stored on it”

  -   “device-specific security information” means “information
      particular to, but not necessarily unique to, a storage
      device used to secure access to the storage device
      (excluding manufacturing information, drive-specific
      information, and user-specific information)”

The terms “security information generated from a combination of

device-specific information associated with the storage device

and user-specific information associated with a user” and




                                 26
“encrypting digital data using the security information” do not

require construction.

SO ORDERED.

                             /s/ PATTI B. SARIS
                             Patti B. Saris
                             Chief United States District Judge




                               27
